UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1199



XING JIANG,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-580-794)


Submitted:    July 25, 2005                 Decided:   August 12, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.       Peter D.
Keisler, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Robbin K. Blaya, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Xing Jiang, a native and citizen of China, seeks review

of an order of the Board of Immigration Appeals (Board) denying his

motion to reconsider the Board’s denial of his motion to reopen his

removal proceedings.   We have reviewed the administrative record

and conclude that the Board did not abuse its discretion in denying

Jiang’s motion.   See 8 C.F.R. § 1003.2 (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -